                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
vs.                                         )      Case No. 19-00289-01-CR-W-GAF
                                            )
MICHAEL ROMELLO GRAVES,                     )
                                            )
                      Defendant.            )

                                           ORDER

       Now pending before the Court is Defendant Michael Romello Graves’s Motion to

Suppress Evidence (Doc. #18).      The Government filed its Suggestions in Opposition to

Defendant’s motion (Doc. #23) on December 5, 2019.

       On February 4, 2020, United States Magistrate Judge John T. Maughmer conducted an

evidentiary hearing and on March 3, 2020, Judge Maughmer issued his Report and

Recommendation (Doc. #31). Defendant filed Objections to the Report and Recommendation

(Doc. #32) on March 9, 2020.

       Upon careful and independent review of the pending motion, as well as the applicable law,

this Court hereby adopts and incorporates as its own Opinion and Order the Report and

Recommendation of United States Magistrate Judge John T. Maughmer.

       Accordingly, it is

       ORDERED that Defendant Michael Romello Graves’s Motion to Suppress Evidence (Doc.

#18) is DENIED.

                                                   s/ Gary A. Fenner
                                                   GARY A. FENNER, JUDGE
                                                   UNITED STATES DISTRICT COURT

DATED: March 10, 2020
